1102, 1107 (1996). The district court also found that Gaines "was aware of
the options available to him during negotiations and at sentencing" and
that his "sentence was appropriate under the circumstances." The district
court's findings are supported by substantial evidence and not clearly
wrong, and Gaines has not demonstrated that the district court erred as a
matter of law. Therefore, we conclude that the district court did not err by
rejecting Gaines' ineffective-assistance claim.
            Second, Gaines contends that the district court erred by
denying his petition because counsel was ineffective for failing to file a
direct appeal. The district court, however, found that Gaines was, in fact,
improperly denied his right to a direct appeal and granted his petition in
part on that basis. We conclude that Gaines fails to demonstrate that he
is entitled to additional relief, and we
            ORDER the judgment of the district court AFFIRMED.



                                                   ,J.
                         Hardesty




cc: Hon. James M. Bixler, District Judge
     Keith C. Brower
     Attorney General/Carson City
     Clark County District Attorney
     Eighth District Court Clerk




                                       2